Citation Nr: 1642021	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  12-29 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1963 to November 1966.  Additionally, the Veteran appears to have an unverified period of active duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Specifically, the Board finds that a remand is required to obtain any available information regarding the carriage of Agent Orange on the USS Franklin D. Roosevelt.  The Veteran's representative has stated that the Veteran was stationed at Battle Dressing Station 5, which was very close to the flight deck of the carrier.  See Oct. 2012 VA Form 9; Oct. 2011 Notice of Disagreement.  He asserted that on dozens of occasions, aircraft that were stationed on the Roosevelt would be loaded up with Agent Orange to be used on missions throughout Vietnam and that, after these aircraft would complete their missions and drop the Agent Orange, they would return to the carrier and land right next to the Battle Dressing Station 5.  Id.  Further, the Veteran indicated that he "specifically remembers seeing and smelling Agent Orange when the aircraft would take off and return to land."  Oct. 2012 VA Form 9.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2015).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  As such, the Board finds that attempts should be made to obtain records relating to the deployment of the USS Franklin D. Roosevelt in order to determine whether Agent Orange was transported aboard the vessel.

Further, in April 2015, the United States Court of Appeals for Veterans Claims (Court) held that a fact-based assessment must be made regarding the probability of herbicide spraying even with regard to offshore areas not traditionally considered inland waterways.  Gray v. McDonald, 27 Vet. App. 313 (2015).  The RO has not yet had the opportunity to review the Veteran's claim in light of new criteria for determining an inland waterway in Vietnam.  Exhaustive development has not been undertaken to determine whether the Veteran could have been exposed to herbicides while serving aboard the USS Franklin D. Roosevelt.  Notably, the record does not reflect that the RO requested deck logs of the USS Franklin D. Roosevelt for the time period that the Veteran was aboard that ship.  Accordingly, on remand, the AOJ must obtain such information for each period the Veteran served aboard the USS Franklin D. Roosevelt to determine where exactly his ship was stationed, and whether any area meets the definition of an inland waterway in light of VA's response to the Gray decision. 

Moreover, the claims file includes a DD-214 verifying a period of active duty from January 1963 to November 1966.  However, a May 1974 service treatment record shows that the Veteran underwent an examination for "voluntary recall to active duty," which suggests that he has additional unverified active duty service.  

Additionally, it does not appear that the Veteran's complete service treatment records (STRs) have been associated with the claims file.  While the September 2012 Statement of the Case lists the Veteran's STRs from January 1963 to November 1966 as evidence considered by the AOJ, the Veteran's entrance and separation examinations from those years are not located within the claims file.  Therefore, a remand is required to verify the Veteran's service and to obtain his complete STRs.

Finally, the AOJ should secure the Veteran's service personnel records while the case is on remand, as they may be relevant to the claim. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his Parkinson's disease.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  The AOJ should request the Veteran's complete service personnel records.  The AOJ should conduct the appropriate development to verify each period of the Veteran's active service, to include any period of active service that began after November 10, 1966.

Documentation of all attempts to verify the Veteran's periods of active service and the responses should be associated with the claims file.

3.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), and any other appropriate location, to request the Veteran's complete service treatment records. 

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159 (c)(2), the AOJ should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the AOJ's attempts to locate his service treatment records as well as any further action to be taken.

4.  The AOJ should take all available steps to determine whether Agent Orange was transported aboard the USS Franklin D. Roosevelt during the time frame from August 9, 1966, to September 12, 1966, October 1, 1966, to October 3, 1966, and October 19, 1966, to November 2, 1966.  If any records are unavailable, the claims file should be documented.  

5.  After completing the foregoing development, the AOJ should take any appropriate steps to attempt to verify the location of the USS Franklin D. Roosevelt (CVA-42) during the time periods from August 9, 1966, to September 12, 1966, October 1, 1966, to October 3, 1966, and October 19, 1966, to November 2, 1966, that the Veteran served on that vessel while it was in the official waters of the Republic of Vietnam.  See August 2012 VA memo.

All attempts and responses should be documented in the claims file.

6.  If completion of the foregoing development does not result in a grant of service connection for Parkinson's disease on a presumptive basis, the AOJ should consider whether any additional development is necessary for the Veteran's claims of in-service herbicide exposure in locations outside of Vietnam.  See October 2012 VA Form 9 (Veteran reporting that he was near Agent Orange while assigned to the USS Franklin D. Roosevelt (CVA-42).

7.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

9.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




